Exhibit WARRANT AGREEMENT This Warrant Agreement (the "Warrant Agreement") is made as of April 29, 2009 by and between China North East Petroleum Holdings Limited, a Nevada corporation (the "Company"), and Equity Services, LLC (the "Warrant Holder"). WHEREAS, the parties have entered into a Consulting Agreement pursuant to which the Warrant Holder has performed certain investor relations consulting services (the "Consulting Agreement"); WHEREAS, pursuant to the Consulting Agreement, the Company has agreed to grant Warrant Holder a warrant to purchase 50,000 shares of the Company's Common Stock subject to the terms and conditions hereunder; NOW, THEREFORE, in consideration of the mutual covenants and representations set forth below, the Company and Warrant Holder agree as follows: 1.
